EXHIBIT 5.1 LETTERHEAD OF GIBSON, DUNN & CRUTCHER LLP July 30, 2013 Intel Corporation 2200 Mission College Blvd. Santa Clara, CA95054-8119 Re: Proposed Offering of up to 123,000,000 Shares of Common Stock Pursuant to the Intel Corporation 2006 Equity Incentive Plan Ladies and Gentlemen: We have examined the Registration Statement on Form S-8 (the “Registration Statement”), of Intel Corporation, a Delaware corporation (the “Company”), filed with the Securities and Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933, as amended (the “Securities Act”), in connection with the offering by the Company of up to 123,000,000 shares of the Company’s Common Stock, par value $0.001 per share (the “Shares”), available for issuance under the Intel Corporation 2006 Equity Incentive Plan, as amended (the “Plan”). In arriving at the opinions expressed below, we have examined originals, or copies certified or otherwise identified to our satisfaction as being true and complete copies of the originals, of the Plan and such other documents, corporate records, certificates of officers of the Company and of public officials and other instruments as we have deemed necessary or advisable to enable us to render the opinions set forth below.In our examination, we have assumed without independent investigation the genuineness of all signatures, the legal capacity and competency of all natural persons, the authenticity of all documents submitted to us as originals and the conformity to original documents of all documents submitted to us as copies.We have also assumed that there are no agreements or understandings between or among the Company and any participants in the Plan that would expand, modify or otherwise affect the terms of the Plan or the respective rights or obligations of the participants thereunder. Based upon the foregoing, and subject to the assumptions, exceptions, qualifications and limitations set forth herein, we are of the opinion that the Shares, when issued and sold in accordance with the terms set forth in the Plan and against payment therefor, and when the Registration Statement has become effective under the Securities Act, will be validly issued, fully paid and non-assessable. We render no opinion herein as to matters involving the laws of any jurisdiction other than the Delaware General Corporation Law (the “DGCL”).This opinion is limited to the effect of the current state of the DGCL and to the facts as they currently exist.We assume no obligation to revise or supplement this opinion in the event of future changes in such laws or the interpretations thereof or such facts. We consent to the filing of this opinion as an exhibit to the Registration Statement, and we further consent to the use of our name under the caption “Legal Matters” in the Registration Statement and the prospectus that forms a part thereof.In giving these consents, we do not thereby admit that we are within the category of persons whose consent is required under Section7 of the Securities Act or the Rules and Regulations of the Commission. Very truly yours, /s/Gibson, Dunn & Crutcher LLP
